Case 19-61608-grs           Doc 131       Filed 01/21/20 Entered 01/21/20 18:29:36                      Desc Main
                                         Document      Page 1 of 12


                           UNITED STATES BANKRUPTCY COURT
                         FOR THE EASTERN DISTRICT OF KENTUCKY
                                  LEXINGTON DIVISION

                                                           )
 In re:                                                    )   Chapter 11
                                                           )
 Americore Holdings, LLC, et al.,1                         )   Case No. 19-61608-grs
                                                           )
             Debtors.                                      )   (Jointly Administered)
                                                           )
                                                           )   Honorable Gregory R. Schaaf
                                                           )
________________________________________________________


                    SECOND MOTION OF THE DEBTORS
              AND DEBTORS IN POSSESSION FOR ENTRY OF AN
       ORDER EXTENDING THE DEADLINES TO FILE THEIR SCHEDULES
    OF ASSETS AND LIABILITIES AND STATEMENTS OF FINANCIAL AFFAIRS

          Americore Holdings, LLC and its above-captioned affiliated debtors and debtors in

possession (collectively, the “Debtors”), by and through counsel, hereby submit this motion (the

“Second Motion”) for entry of an order under sections 105(a) and 521 of title 11 of the United

States Code (the “Bankruptcy Code”) and rules 1007 and 9006 of the Federal Rules of

Bankruptcy Procedure (the “Bankruptcy Rules”) extending the time in which the Debtors may

file their Schedules (the “Schedules”) and Statements of Financial Affairs (the “SOFAs”) for an

additional fourteen (14) days, through and including February 4, 2020. In support of the Second

Motion, the Debtors rely upon and incorporate by reference the Declaration of Grant R. White In

Support of Chapter 11 Petitions and First Day Pleadings (the “First Day Declaration”). In

further support of the Second Motion, the Debtors respectfully represent as follows:



1
  The Debtors in these Chapter 11 cases are (with the last four digits of their federal tax identification numbers in
parentheses): Americore Holdings, LLC (0115); Americore Health, LLC (6554); Americore Health Enterprises,
LLC (3887); Ellwood Medical Center, LLC (1900); Ellwood Medical Center Real Estate, LLC (8799); Ellwood
Medical Center Operations, LLC (5283); Pineville Medical Center, LLC (9435); Izard County Medical Center, LLC
(3388); Success Healthcare 2, LLC (8861); St. Alexius Properties, LLC (4610); and St. Alexius Hospital
Corporation #1 (2766).


20795124.2
Case 19-61608-grs          Doc 131    Filed 01/21/20 Entered 01/21/20 18:29:36           Desc Main
                                     Document      Page 2 of 12


                                      Jurisdiction and Venue

         1.    This Court has jurisdiction over this Motion under 28 U.S.C. §§ 157 and 1334.

This matter is a core proceeding within the meaning of 28 U.S.C. § 157(b)(2). Venue of this

proceeding and this Motion in this District is proper under 28 U.S.C. §§ 1408 and 1409.

                                           Background

         2.    On December 31, 2019 (the “Petition Date”), each of the Debtors filed a

voluntary petition for relief under chapter 11 of the Bankruptcy Code with the United States

Bankruptcy Court for the Eastern District of Kentucky (the “Bankruptcy Court”). The Debtors

continue to manage and operate their business as debtors in possession under sections 1107 and

1108 of the Bankruptcy Code. To date, the Office of the United States Trustee (the “U.S.

Trustee”) has not appointed an official committee of unsecured creditors in these chapter 11

bankruptcy cases (the “Chapter 11 Cases”). No trustee or examiner has been appointed in the

Chapter 11 Cases.

         3.    The Debtors operate a number of healthcare facilities throughout the United

States. As set forth in the First Day Declaration, the Debtors’ pre-Petition Date efforts to

restructure have been unsuccessful. Despite the Debtors’ best efforts to avoid the necessity of

filing the Chapter 11 Cases, the Debtors faced an immediate liquidity crisis due to litigation and

collections efforts that necessitated the commencement of the Chapter 11 Cases. The Debtors

intend to use the remedies available to them under the Bankruptcy Code to sell certain assets

and/or reorganize around their better-performing businesses with the support of the Debtors’ key

creditor constituencies.




                                                 2
20795124.2
Case 19-61608-grs      Doc 131     Filed 01/21/20 Entered 01/21/20 18:29:36            Desc Main
                                  Document      Page 3 of 12


         4.    Additional information about the Debtors’ businesses, their capital structure and

the circumstances leading to the Chapter 11 Cases is contained in the First Day Declaration,

which is incorporated herein by reference.

         5.    The meeting of creditors to be held pursuant to section 341 of the Bankruptcy

Code (the “341 Meeting”) is scheduled to take place on February 22, 2020 at 2:00 p.m. (Eastern)

[Docket No. 94]. Pursuant to Bankruptcy Rule 1007(c), the initial deadline for the Debtors to

file their Schedules and SOFA was January 14, 2020.

         6.    On January 6, 2020, the Debtors filed the Motion of Debtors and Debtors in

Possession for Entry of an Order Extending the Deadlines to File Their Schedules of Assets and

Liabilities and Statement of Financial Affairs [Docket No. 19] (the “First Motion”).

         7.    On January 8, 2020, the Court entered an Order [Docket No. 38] ordering the

Debtors to file amended 20 largest lists of unsecured creditors under penalty of perjury in each of

their chapter 11 cases (the “Amended 20 Largest Lists”) by January 22, 2020.

         8.    On January 9, 2020, the Court entered an Order [Docket No. 64] granting the First

Motion and extending the deadline to January 21, 2020 (the “Current Deadline”).

                                        Relief Requested

         9.    By this Second Motion, the Debtors request the entry of an order, pursuant to

sections 105(a) and 521(a) of the Bankruptcy Code and Bankruptcy Rules 1007(c) and 9006(b),

further extending the deadline by which the Debtors must file their Schedules, SOFAs and

Amended 20 Largest Lists by an additional fourteen days, through and including February 4,

2020, without prejudice to the Debtors’ ability to request additional extensions.




                                                 3
20795124.2
Case 19-61608-grs        Doc 131      Filed 01/21/20 Entered 01/21/20 18:29:36               Desc Main
                                     Document      Page 4 of 12


                                     Basis for Relief Requested

         10.    Section 521(a) of the Bankruptcy Code and Bankruptcy Rule 1007(b) require a

debtor to file its schedules of assets and liabilities, its statement of financial affairs, and related

documents with the bankruptcy court within 14 days after the petition date. See 11 U.S.C. §

521(a); FED. R. BANKR. P. 1007(b). However, Bankruptcy Rule 1007(c) further provides that a

bankruptcy court may extend a debtor’s time within which to file such schedules and statements

for “cause.” FED. R. BANKR. P. 1007(c). Additionally, Bankruptcy Rule 9006(b) allows a

bankruptcy court to extend the time within which a party must act “for cause shown” at any time.

FED. R. BANKR. P. 9006(b).

         11.    “‘Cause shown’ is a liberal standard investing the bankruptcy judge with

considerable flexibility.” Bryant v. Smith, 165 B.R. 176, 181 (W.D. Va. 1994). Showing “cause”

merely requires that the debtor “demonstrate some justification for the issuance of the order” and

the bankruptcy court will normally grant such extensions “in the absence of bad faith or

prejudice to the adverse party.” See, e.g., Bryant, 165 B.R. at 182. “A common cause for an

extension of time is the inability of counsel to collect the information necessary to complete the

schedules and statements before the deadline for filing. When a bankruptcy petition must be filed

on short notice and the debtor’s records are either disorganized or complex, the 14-day period

automatically allowed by the rule is often insufficient.” Alan N. Resnick and Henry J. Sommer, 9

Collier on Bankruptcy ¶ 1007.04 (16th ed. 2013).

         12.    Section 105(a) of the Bankruptcy Code also empowers the Bankruptcy Court to

“issue any order, process, or judgment that is necessary or appropriate to carry out the

provisions” of the Bankruptcy Code. 11 U.S.C. § 105(a). The Debtors respectfully submit that




                                                    4
20795124.2
Case 19-61608-grs       Doc 131     Filed 01/21/20 Entered 01/21/20 18:29:36             Desc Main
                                   Document      Page 5 of 12


the relief requested is therefore also within the Bankruptcy Court’s equitable powers under

section 105 of the Bankruptcy Code.

         13.   Here, the Debtors submit that the vast amount of information that must be

assembled and compiled and the number of hours required to complete their Schedules and

Statements, coupled with the competing demands on the Debtors’ personnel to stabilize

operations during the initial post-Petition Date period as well as prepare for a reorganization,

constitute good and sufficient cause for granting a further extension of the deadline.

         14.   The Debtors’ are engaged in business operations across 11 different entities

spanning multiple states, such that there will be numerous creditors, parties in interest, and

executory contracts and/or unexpired leases set forth in their Schedules and SOFAS. While the

Debtors are working diligently and coordinating to assemble the necessary information, the

Debtors have been primarily focused on stabilizing operations and preparing for the initial stages

of the Chapter 11 Cases so that they are able to maintain the ordinary course of business

notwithstanding the emergency nature of the Chapter 11 Cases. The Debtors and their

professionals have expended tremendous amounts of time and effort on preparing a number of

first day motions to allow them to continue their operations, as well as communicating with

various creditors and stakeholders to address various operational issues, negotiate terms of

interim and final proposed orders on the relief sought in its first day motions, and provide full

and complete disclosure on information requests.

         15.   Given the complexity of the Debtors’ operations and the burdens on the Debtors’

management and administrative staff, the Debtors anticipate that they will need an additional

fourteen days beyond the Current Deadline to compile the information necessary to prepare and

file their Schedules and SOFAs. The Debtors recognize the importance of the Schedules and



                                                 5
20795124.2
Case 19-61608-grs       Doc 131     Filed 01/21/20 Entered 01/21/20 18:29:36                Desc Main
                                   Document      Page 6 of 12


SOFAs in the Chapter 11 Cases and intend to complete the Schedules and SOFAs as quickly as

practicable under the circumstances. To properly prepare the Schedules and SOFAs, the Debtors

must compile information from books, records, and other documents relating to, among other

things, accounts payable and receivable, real estate and capital leases, employee wages and

benefits, intercompany transactions, and vendor and supplier agreements in connection with the

Debtors’ substantial business operations. Collecting the necessary information to prepare the

Schedules and SOFAs requires an enormous expenditure of coordination, time, and effort on the

part of the Debtors, their employees, and their professionals at a time when resources are already

strained.

         16.   Accordingly, sufficient cause exists for the Bankruptcy Court to grant the

requested extension. The Debtors respectfully request that the Bankruptcy Court extend the

deadline to file their Schedules, SOFAs and Amended 20 Largest Lists from the Current

Deadline of January 21, 2020 through and including February 4, 2020, without prejudice to the

Debtors’ right to request further extensions, for cause shown. The proposed extension will still

allow ample time for creditors and parties in interest to review the Schedules, SOFAs and

Amended 20 Largest Lists before the meeting of creditors.

                                              Notice

         17.   Notice of this Motion has been given to: (i) the Office of the United States

Trustee for the Eastern District of Kentucky; (ii) the Debtors’ 30 largest creditors on a

consolidated basis; and (iii) the Debtors’ secured creditors. Because of the exigencies of the

circumstances and the irreparable harm to the Debtors that will ensue if the relief requested is not

granted, the Debtors submit that no other notice need be given and no hearing need be held

pursuant to Rule 9013-1(x)(v) of the Local Rules of the United States Bankruptcy Court for the



                                                 6
20795124.2
Case 19-61608-grs      Doc 131     Filed 01/21/20 Entered 01/21/20 18:29:36             Desc Main
                                  Document      Page 7 of 12


Eastern District of Kentucky (the “Local Rules”). The Debtors conferred with the Office of the

United States Trustee in advance of filing this Motion pursuant to Local Rule 2018-3(c).

         18.   Any party in interest may file an objection to the foregoing Motion within

fourteen (14) days of the filing of the Motion. Unless an objection is filed within fourteen (14)

days, the Court may enter an Order without a hearing.

                           [remainder of page intentionally left blank]




                                                 7
20795124.2
Case 19-61608-grs       Doc 131    Filed 01/21/20 Entered 01/21/20 18:29:36         Desc Main
                                  Document      Page 8 of 12


         WHEREFORE, the Debtors respectfully request that the Court enter an order (i) granting

the Second Motion, (ii) extending the time within which the Debtors may file their Schedules,

SOFAs and Amended 20 Largest Lists through and including February 4, 2020, and (iii) granting

such further relief as the Court deems just and proper.

Dated: January 21, 2020                      Respectfully submitted,


                                             /s/ James R. Irving
                                             James R. Irving
                                             April A. Wimberg
                                             Christopher B. Madden
                                             BINGHAM GREENEBAUM DOLL LLP
                                             3500 PNC Tower
                                             101 South Fifth Street
                                             Louisville, Kentucky 40202
                                             Telephone: (502) 587-3606
                                             Facsimile: (502) 587-3695
                                             Email: jirving@bgdlegal.com
                                                    awimberg@bgdlegal.com
                                                    cmadden@bgdlegal.com

                                             Proposed Counsel to the Debtors




                                                 8
20795124.2
Case 19-61608-grs      Doc 131     Filed 01/21/20 Entered 01/21/20 18:29:36           Desc Main
                                  Document      Page 9 of 12


                                CERTIFICATE OF SERVICE

        I certify that on January 21, 2020, the Second Motion was served electronically through
the Court’s ECF system to all persons receiving electronic notifications in the Chapter 11 Cases.
Also by January 22, 2020, a copy of the Second Motion will be sent via first-class United States
mail to the parties on the Master Service List, as permitted by the Order Establishing Notice
Procedures, Master Service List, and Related Relief [Docket No. 62], each at the addresses set
forth below:

 Bradley M. Nerderman                           The Third Friday Total Return Fund, L.P.
 Office of the United States Trustee            C/O Michael E. Lewitt
 100 E. Vine St., Suite 500                     85 N. Congress Avenue
 Lexington, KY 40507                            Delray Beach, FL 33445
 Americore Holdings, LLC and its                Pelorus Fund, LLC
 Subsidiaries                                   C/O Pelorus Equity Group, Inc.
 3933 S. Broadway                               124 Tustin Avenue, Suite 200
 Saint Louis, MO 63118                          Newport Beach, CA 92663
 Internal Revenue Service                       Pelorus Fund, LLC
 P.O Box 7346                                   C/O Bibin Mannattuparampil Geraci LLP
 Philadelphia, PA 19101                         90 Discovery
                                                Irvine, CA 92618
 U.S. Attorney’s Office                         Penn Med LLC
 Eastern District of Kentucky                   C/O Jeffery P. Meyers, Myers Law Group LLC
 260 W. Vine St., Suite 400                     17025 Perry Highway
 Lexington, KY 40507                            Warrendale, PA 15086
 Kentucky Department of Revenue                 Toby Mug Financing, LLC
 Legal Branch – Bankruptcy Section              C/O Roger Herman, Rosenblum Boldenhersh
 P.O. Box 5222                                  7733 Forsyth Blvd., Suite 400
 Frankfort, KY 40602                            St. Louis, MO 63105
 Missouri Department of Revenue                 Dell Financial Services LLC
 Bankruptcy Unit                                One Dell Way
 P.O. Box 475                                   Mail Stop – PS2DF-23
 301 West High Street                           Round Rock, TX 78682
 Jefferson City, MO 65105
 Arkansas Department of Finance and             App Group International, LLC
 Administration                                 85 Broad Street, 75th Floor
 1509 W 7th St.                                 New York, NY 10004
 Little Rock, AR 72201
 Pennsylvania Department of Revenue             Corporation Services Company
 C/O Pennsylvania Attorney General,             P.O. Box 2576
 Nancy Walker                                   Springfield, IL 62708
 Strawberry Square
 Harrisburg, PA 17120
 CT Corporation Systems                         BQR Capital, LLC
 Attn: SPRS                                     C/O Pelorus Equity Group, Inc.
 330 N. Brand Blvd., Suite 700                  124 Tustin Avenue, Suite 200

                                                9
20795124.2
Case 19-61608-grs    Doc 131    Filed 01/21/20 Entered 01/21/20 18:29:36      Desc Main
                               Document     Page 10 of 12


 Glendale, CA 91203                        Newport Beach, CA 92663
 Gibbs Technology Leasing – HG1, LLC       HOP Capital
 3236 West Edgewood Road, Suite A          323 Sunny Island Blvd. #501
 Jefferson City, Missouri 65109            Sunny Isles Beach, Florida 33160
 EIN CAP, Inc.                             HMFCG Inc.
 160 Pearl Street, Floor 5                 368 New Hemstead Rd.
 New York, NY 10005                        New City, NY 10956
 Med One Capital Funding, LLC              Republic Bank
 10712 South 1300 East                     1560 So. Renaissance Towne Dr.
 Sandy, UT 84094                           Suite 260
                                           Bountiful, UT 84010
 Titan Loan Servicing, LLC                 Smart Business
 C/O Pelorus Equity Group, Inc.            561 Northeast 79th Street
 124 Tustin Avenue, Suite 200              Miami, FL 33138
 Newport Beach, CA 92663
 Koven Omens Trust Dated June 26, 2015     The McNee Family Trust Dated 1/17/08
 C/O Pelorus Equity Group, Inc.            C/O Pelorus Equity Group, Inc.
 124 Tustin Avenue Suite 200               124 Tustin Avenue, Suite 200
 Newport Beach, CA 92663                   Newport Beach, CA 92663
 Trust of R. and G. Glitz Dated 12/11/07   Leyda Bequer, Trustee of Bequer Trust
 C/O Pelorus Equity Group, Inc.            23461 S. Pointe Drive, Suite 215
 124 Tustin Avenue, Suite 200              Laguna Hills, CA 92653
 Newport Beach, CA 92663
 Baxter Regional Medical Center            Healthland CPSI
 C/O Ron Peterson, President & CEO         C/O Troy Dolly
 624 Hospital Drive                        6600 Wall Street
 Mountain Home, AR 72653                   Mobile, AL 36695
 Beckman                                   Midwest Emergency Dept. Services, Inc.
 C/O Raymond Wendolowski, Bernstein        C/O Kevin Meder
 Burkley                                   600 Washington Avenue, Suite 1800
 707 Grant St.                             Saint Louis, MO 63101
 Suite 2200, Gulf Tower
 Pittsburgh, PA 15219
 AHN Emergency Group of Ellwood, LTD       Jones Day
 C/O Kevin Allen, Michael Pest Exkert      C/O Chris Anderson
 Seanmans Cherin & Mellott, LLC            77 West Wacker Drive
 600 Grant Street, 44th Floor              Chicago, IL 60601
 Pittsburgh, PA 15210
 Horizon Mental Health                     Western Healthcare
 C/O Michael W. Winfield, Post & Schell    C/O Jacob Norvell
 17 North Second Street                    13155 Noel Rd.
 12th Floor                                Suite 200
 Harrisburg, PA 17107                      Dallas, TX 75240
 Dinakar Golla                             Philips Healthcare
 C/O Avrum Levicoff, The Levicoff Law      C/O Robert Kennedy
 Firm                                      P.O. Box 403831

                                           10
20795124.2
Case 19-61608-grs      Doc 131    Filed 01/21/20 Entered 01/21/20 18:29:36     Desc Main
                                 Document     Page 11 of 12


 4 PPG Pl., Suite 200                       Atlanta, GA 30301
 Pittsburgh, PA 15222
 Johnson & Johnson Healthcare Sys.          Aya Healthcare Inc.
 5972 Collections Ctr. Dr.                  C/O Shannon Steely
 Chicago, IL 60693                          P.O. Box 123519, Dept 3519
                                            Dallas, TX 75312
 Specialists in Anesthesia PC               Bard C.R. Inc.
 C/O Dr. Brad Bernstein                     C/O Napoleon Ramos
 500 S. Meramec Drive                       P.O. Box 75767
 Saint Louis, MO 63105                      Charlotte, NC 28275
 McKesson Medical Surgical                  Calico Rock Med, LLC
 C/O Marlena Waldrum                        C/O Darren Gibbs
 12755 Highway 55, Suite R200               Law Offices of Darren A. Gibbs, PLLC
 Minneapolis, MN 55441                      3729 N. Crossover Road, Suite 111
                                            Fayetteville AR 72703
 Sysco                                      Palamerican Security, Inc.
 3850 Mueller Rd                            C/O Roger Rees
 Saint Charles, MO 63301                    8th Avenue North
                                            Suite 203
                                            St. Petersburg, FL 33704
 Faultless                                  Nurses PRN
 C/O Terry Mason                            1101 E. South River Street
 2030 S. Broadway                           Appleton, WI 54915
 Saint Louis, MO 63104
 Central Tox LLC                            White River Planning & Development District,
 525 Round Rock W. Cr.                      Inc.
 Round Rock, TX 78681                       C/O Regan Miller, Business Dev./Hazard Mit.
                                            PO Box 2396
                                            Batesville, AR 72503
 Correct Care, Inc.                         Medline Industries
 C/O Nancy Scearce                          C/O Michael S. Baim, The CKB Firm
 229 Saint John Ln                          30 N. Lasalle St.
 Covington, LA 70433                        Suite 1520
                                            Chicago, IL 60602
 Ortho Clinical Diagnostics                 Missouri Dep’t of Higher Education and
 P.O. Box 3655                              Workforce Develop.
 Carol Stream, IL 60132                     C/O Jaron D. Vail, MFA
                                            301 W. High Street
                                            P.O. Box 1469
                                            Jefferson City, MO 65102
 Baxter Regional Medical Center-Lab         The Talbot Group, LLC
 Cultures                                   C/O Donna Talbot
 C/O Ron Peterson, President & CEO          11741 W. Romin Rd
 624 Hospital Drive                         Post Falls, ID 83854
 Mountain Home, AR 72653
 Western Healthcare                         Air Liquide Healthcare America Corp.

                                            11
20795124.2
Case 19-61608-grs    Doc 131    Filed 01/21/20 Entered 01/21/20 18:29:36   Desc Main
                               Document     Page 12 of 12


 C/O Scott Webb                            C/O Capital Services, Inc.
 13155 Noel Rd., Suite 200                 1675 S. State Street, Suite B
 Dallas, TX 75240                          Dover, DE 19901


                                        /s/ James R. Irving
                                        James R. Irving




                                          12
20795124.2
